NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ             Thirteenth District of Texas               956-318-2403 (FAX)

                                                                           www.txcourts.gov/13thcoa

                                         February 2, 2015

      Hon. Gilberto Hinojosa                       Hon. Jerad Najvar
      Attorney at Law                              Attorney at Law
      622 E. St. Charles St.                       4151 Southwest Freeway, Ste. 625
      Brownsville, TX 78520                        Houston, TX 77027
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00581-CV
      Tr.Ct.No. C-6914-13-G
      Style:    Lupe Rivera v. Leticia "Letty" Lopez

      Dear Sir/Madam:

             Appellant’s motion for extension of time to file reply brief was this day GRANTED
      by this Court. The time has been extended to Monday, February 02, 2015.



                                              Very truly yours,


                                              Dorian E. Ramirez, Clerk

      DER:ch